Case 2:21-cv-00627-JLB-NPM Document 1 Filed 08/23/21 Page 1 of 10 PagelD 1

IN THE FEDERAL GRAND JURY

THE UNITED STATES OF AMERICA,
ex rel., @REALREPUBLICANPARTY,
COUNTY CONGRESS OF FLORIDA
(ngo), CHARLOTTE COUNTY
CONGRESS (ngo), CHARLOTTE
COUNTY ASSEMBLY (ngo), UNITED
STATES COUNTY CONGRESS (ngo),
UNITED COUNTIES OF AMERICA
(ngo), Paul L. Nally, Michael A. Zarzano,
Cynthia D. Compton, George DeNisco,
Kimberly Hoechstetter

Petitioners,

of the
UNITED STATES DISTRICT COURT
for the
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

kek OR kk RR OK OK OK RK KR OK K RK KR Ok OK RK kK Ok Ok OF

CIVIL ACTION FILE

 

eh:Z Hd © IW 1202

 

No.
2Qia-ti Ga Tse

PETITION TO THE UNITED STATES GRAND JURY
FOR CRIMINAL VIOLATIONS OF CIVIL RIGHTS

I. PRELIMINARY STATEMENT

b

-NPM

COMES NOW, the Petitioners, as stated above, and set forth their Remonstrance

and Petition to this Honorable Grand Jury (a US Constitution, Amendment V Court of

Inquiry) involving an ongoing pattern of violations of Civil Rights especially as to their

ai
Case 2:21-cv-00627-JLB-NPM Document 1 Filed 08/23/21 Page 2 of 10 PagelD 2

Statutory Entitlements to free and unmolested right to vote, any violations of which are
within this Grand Jury’s Jurisdiction, and seeking this Grand Jury’s presentments,

indictments, or other relief in law or in equity, if any, therefor.

II. PETITIONERS’ ALLEGATIONS
Petitioners call the attention of this Honorable Grand Jury to the fact that several

of these Petitioners are witnesses to illegal acts related to the casting and/or tabulating
of votes in this Presidential Election Cycle calling into question the validity of any.
certified result. Further, there has been filed in the District Court for the Northern
District of Georgia, a civil action, Pearson et al. v. Kemp et al., 1:20-cv-4809-TCB (Nov.
25, 2020), a case brought pursuant to 42 U.S.C. 1983 and 42 U.S.C. 1988, which are the
civil tort derivatives, inter alia, of the Federal Criminal Statutes 18 U.S.C. 241 and 18
U.S.C. 242. That case also references numerous criminal acts in violation of federal
criminal statutes. That case was filed with evidentiary material under seal; however,
upon initiation of its investigation, any Grand Jury shall be privy thereto by subpoena.
Additionally, there are implications of illegal tampering and serious deficiencies with
the computer systems and software used in the Dominion computer system.

--.--. . There are additional criminal complaints to-be presented for the consideration of
this Grand Jury; however, the sharing of information and the discovery of a petitioner
with a Grand Jury is a matter declared to be confidential and privileged and shall
require an in person hearing for the Grand Jury to determine whether such touches
upon its present service.

All Petitioners shall be at the pleasure of this Honorable Grand Jury.

 

* In re Quarles and Butler, 158 US 532, 535 (1895) [; ... and such information, given by a private citizen, is a
privileged and confidential communication, ...]
Case 2:21-cv-00627-JLB-NPM Document1 Filed 08/23/21 Page 3 of 10 PagelD 3

Il. STANDING OF PETITIONERS
Pursuant to the contractual guarantees of the Constitution of The United States

of America, inter alia, Amendments I and XIV, on behalf of themselves and all others
similarly situated, it is the prerogative of any citizen to Petition, Peaceably Assemble
with, Responsibly Speak to, and Be Heard by, those in government who are vested with
the Jurisdictional Power of Government for a redress of grievances. See US Const.,
Amend. I and 28 U.S.C. 1861.

This Petition is consistent with and is in the exercise of the right of Petitioners to
choose that agency of government best clothed with the authority to provide the relief
required. Further, these Petitioners are in compliance with the duty imposed upon

them by 18 U.S.C. 4.2

IV. FEDERAL GRAND JURY JURISDICTION
A Federal Grand Jury, a contractually established Constitutional fixture in its

own right, functions as an independent arm of the federal judiciary and an independent
adjunct to a United States Attorney3. Once impaneled it has particularly defined duties
imposed by both the positive Congressional Statutes and the Common Law. Pursuant to
the Grand Jury’s oath of office and federal statutes, it has a legal, non-discretionary,
duty to exercise its inquisitorial jurisdiction upon any petition or remonstrance coming

to its, or any member’s, attention to diligently inquire and true presentment make of any

 

? This case is controlled by the principles declared and affirmed in Logan v. United States, 144 U.S. 263,
283-284 (1892) and in re Quarles, 158 U.S. 532, 535-536 (1895).

3 US vy. Caruto, 663 F. 3% 394, 398 (2011) [... Marcucci, 299 F.3d at 1163-64 (holding constitutional instructions
"consistent with the historical function of the grand jury” that "informed the grand jurors that they were not
merely an arm of the government, but rather an independent body").]

 

3
Case 2:21-cv-00627-JLB-NPM Document1 Filed 08/23/21 Page 4 of 10 PagelD 4

discovery of its own, or that of any person, touching upon this Jury’s present service. 4
In the hierarchical power structure of government agencies.the Grand Jurors may be
likened to “Kings and Queens”.5 There are none who are above the inquisitorial duty of
this body in this Republic.

Only the Grand Jury, as an independent Amendment V Tribunal, may decide the
first question of whether a petition or remonstrance touches upon its present service as
it is the first duty of every Court to determine its jurisdiction.6 Such determination is
not within the purview of any Trial or Appellate Court (US Cont. Article IID) or any
United States Attorney to command (or deceptively advocate). The determination lies
solely upon this Grand Jury.

Further, should this Grand Jury find any petition to be in the nature of an
attempted threat, threat, or obstruction to any or all members of the Grand Jury, or any
witness or officer before them, they have the immediate recourse to either seek
contempt citations, through the assisting US District Court Judge, or indictments to trial
for threatening or obstructing behavior, pursuant to Chapter 73 of Title 18 of the United
States Code (18 U.S.C. 1503 through 1505), without any prior intervention from the

Executive or Judicial branches of this government.

 

418 U.S.C. § 3332(a). See, also, USDOJ Justice Manual, Title 9, 9-11.010 and Criminal Resource Manual 101-158.
Note: § 3332(b) limits a federal judge to only one consideration for exercising his authority to impanel a special
grand jury, otherwise there is no prohibition in law, either specific or implied, for him to decline to impanel upon
request.

° Blair v. United States, 250 US 273, 279-280 (1919), “ ... as early as 1612, in the Countess of Shrewsbury's case,
Lord Bacon is reported to have declared that "all subjects, without distinction of degrees, owe to the King tribute
and service, not only of their deed and hand, but of their knowledge and discovery.”

® Barclay v. ICON HEALTH & FITNESS, INC., 19-cv-2970 (ECT/DTS), (D. C., Minn 2020), "There is no question that
jurisdiction must come first when a court's jurisdiction over the entire action is in question. A federal court must
always assure itself of its jurisdiction before proceeding to the merits of an action."

4
Case 2:21-cv-00627-JLB-NPM Document 1 Filed 08/23/21 Page 5 of 10 PagelD 5

V. j#$™THE FEDERAL GRAND JURY

A. PLENARY POWER OF FEDERAL GRAND JURY TO INQUIRE INTO
VIOLATIONS OF CRIMINAL STATUTES
A grand jury, including a special grand jury, in all federal jurisdictions, has broad

powers to investigate any federal crime committed by anyone. According to federal law,
it is the “duty” of a regular and special grand jury “to inquire into offenses” that violate
“the criminal laws of the United States.”7

It is prior case law of the Courts, stare decisis, that both a regular and a special
grand jury have the broad power to investigate crimes and the power to return
presentments or find indictments, US Const., Amendment V, for signature and
prosecution by the United States Attorney.®

In order to achieve its mandate, a grand jury also holds broad power over the
charges it returns. The “investigation of crime by the grand jury” is “fundamental” to
secure the safety of persons and property of all citizens. To aid this mandate and its
accompanying power, this Grand Jury may exert any power contained in the Ga. Const.,

Art I, § I, par. XI, or other State’s Constitutions and laws, pursuant to the holding of Erie

 

748 U.S.C. § 3332(a): “(a) It shall be the duty of each such [special] grand jury impaneled within any judicial district
to inquire into offenses against the criminal laws of the United States alleged to have been committed within that
district.”

5 Branzburg v. Hayes, 408 U. S. 665, 700 (1972., “(t]he investigative power of the grand jury is necessarily broad if
its public responsibility is adequately to be discharged.”

U.S. v. Forsythe, 429 F. Supp. 715, 730 (W.D. Pa. 1977) (“any duly constituted federal grand jury can validly return a
conventional indictment for violation of any provision of the federal criminal jaw’), rev'd on other grounds, ...”
Cawley v. Warren, 216 F.2d 74, 76 (7th Cir., 1954), "The power of the grand jury is not dependent upon the court
but is original and complete, and its duty is to diligently inquire into all offenses which shall come to its knowledge,
whether from the court, the prosecutor, its own members or from any source, and it may make presentments of
its own knowledge without any instruction or authority from the court. The court cannot limit the scope of the
investigation of the grand jury.”

9 in re Report and Recommendation of June 5, 1972 Grand Jury Concerning Transmission of Evidence to the House
of Representatives, 370 F. Supp. 1219, 1222 (D.D.C. 1974). See also, Branzburg v. Hayes, 408 U.S. at 700.

5
Case 2:21-cv-00627-JLB-NPM Document 1 Filed 08/23/21 Page 6 of 10 PagelD 6

Railroad Co. v. Tompkins, 304 U.S. 64 (1938) #° applied to the power of being Judges of
the Law.

Of particular note to this Grand Jury, and applicable pursuant to the Full Faith
and Credit Clause, is the expression of the right of citizens of this State expressed in In
Re Lester, 77 Ga. 143 at 148 (1886) in which Justice Hall wrote:

“It is the right of any citizen or any individual of lawful age, to come
forward and prosecute for offenses against the state, ...”

For instance in Georgia where a Grand Jury is a Ga. Const., Article I Court of
Inquiry, so too in the Federal j urisdiction, wherein a Grand Jury is a US Constitution
Amendment V Court of Inquiry; independent of any control by a District Court Judge or
a US Attorney, or any other branch of this Government, when proceeding to conduct its
own inquisition without regard to the desires of other governmental agencies" and may
compel the assistance of government attorneys and investigators in the furtherance of
the Grand Jury’s duty, even to the point of compelling a government attorney to prepare
an accusation even if the attorney refuses to sign it}?. In other words this Grand Jury
has absolute constitutional authority, in the proper discharge of their duties, to
subpoena, inquire, present, or indict without any recourse whatsoever from any object
_of their inquiry. 7 ae on

This Grand Jury must take judicial notice of the Justice Hall’s decision of In Re

Lester, wherein he further stated as a matter of still valid case law in Georgia;

 

*° Erie, \d. at 78, “Except in matters governed by the Federal Constitution or by Acts of Congress, the law to be
applied in any case is the law of the State.”

11 In re Report and Recommendation of June 5, 1972 Grand Jury Concerning Transmission of Evidence to the House
of Representatives, 370 F. Supp. 1219, 1222 (D.D.C. 1974). The grand jury is a pre-constitutional institution given
constitutional stature by the Fifth Amendment but not relegated by the Constitution to a position within any of the
three branches of government, as the federal grand jury is a constitutional fixture in its own right. U.S. v. Chanen,
549 F.2d 1306, 1312 (9th Cir. 1977) quoting Nixon v. Sirica, 487 F.2d 700, 712 n.54 (D.C. Cir. 1973). Also see, United
States v. Williams, 504 U.S. 36, 47 (1992).

?2 In re Report and Recommendation of June 5, 1972 Grand Jury...., td.

6
Case 2:21-cv-00627-JLB-NPM Document1 Filed 08/23/21 Page 7 of 10 PagelD 7

",.. or when he does not wish to become the prosecutor, he may give

information of the fact to the grand jury, or any member of the body, and

in either case, it will become their duty to investigate the matter thus

communicated to them, or made known to one of them, whose obligation

it would be to lay his information before that body."3

As pointed out in Branzburg, 408 U.S. at 701, it is the Grand Jury’s role to
determine “whether a crime has been committed and who committed it.” A society’s
long-term, enlightened, best self-interest is served when a Grand Jury conducts its own
inquiry, or oversees public officers engaging in such an investigation under the auspices
of the Jury’s oversight. Again in Branzburg, at 701 (citing United States v. Stone,249
F.2ddd 138, 140 (2d Cir. 1970), the Supreme Court has pointedly observed that “a grand
jury investigation is not fully carried out until every available clue has been run down

and all witnesses examined in every proper way to find if a crime has been committed.”

Branzburg, Id.

B.GRAND JURY’S RIGHT AND DUTY TO CONSIDER ALL
EVIDENCE“

Any evidence is proper for the consideration of a Grand Jury and an inquiry may
begin on nothing more substantial than a rumor; there are no constitutional limitations
on types of evidence.*5 However, there are limits upon Grand Juries in the performance
of their duties. They may not, as made plain by Mr. Justice Powell in United States v.

Calandra, 414 U.S. 338, 346 (1974), “[vliolate a valid privilege, whether established by

 

13 See the Full Faith and Credit Clause as it relates to the decisions found in People v. Parker, 374 III. 524, 528; 30
N.E.2d 11; (1940) and Brack v Wells, 184 Md. 86, 95-96 (1944) affecting Lester, Id.
14 US v. Knight, 490 F. 3d 1268, 1271 (11" Cir. 2007)

While you would perform a disservice if you did not indict where the evidence justifies an

indictment, you would violate your oath if you merely rubber stamped the indictment brought

before you by the government representatives.
These instructions were based upon the Model Jury Instructions.
18 United States v. Calandra, 414 U.S. 338, 344 (1974) citing Brtanzburq at 700 and Costello v. United States, 350 U.
S. 359, 364 (1956).

 

 
Case 2:21-cv-00627-JLB-NPM Document1 Filed 08/23/21 Page 8 of 10 PagelD 8

the Constitution, statutes, or the common law.” That admonition applies to all who
come before, or are brought before, a Grand Jury.

With that thought firmly in-mind, and considering the responsibilities of this
Grand Jury referenced in Calandra, Id., at 343, “to include both the determination
whether there is probable cause to believe a crime has been committed and the
protection of citizens against unfunded criminal prosecutions.”, it is not arguable that
any citizen, possessing evidence of crimes against federal law, should be summarily
excluded by others not dlothed with the authority of law from presenting his evidence
before that Grand Jury for their determination of the question of probable cause.
Congress has not clothed any other with such authority and it may not be heard to be
argued, as a matter of law, that a citizen lacks a judicially cognizable interest in the
prosecution or nonprosecution of another; for any attempt at enforcement of such an
argument would be a violation of the law and the fundamental free speech, petition, and
peaceful assembly prerogatives. See, US v. Knight, 490 F. 3d 1268, 1272 (11 Cir. 2007)
(en banc) holding as to jury instructions stating,

The grand jury could easily understand it was independent from the court
and could indict or not based upon the evidence.

- C. CITIZENS’ RIGHT OF ACCESS
Although crimes and allegations of crimes are usually brought by a federal

prosecutor, there is no constitutionally valid admonishment in law to specifically

prevent a citizen from standing in the place of a state’s prosecutor before a Grand Jury

in compliance with his rights of petition, remonstrance, peaceable assembly, responsible

use of speech, and the right of being heard. If he does not wish to prosecute, there is no

prohibition as to his voluntarily seeking merely to provide sworn or unsworn testimony,
Case 2:21-cv-00627-JLB-NPM Document 1 Filed 08/23/21 Page 9 of 10 PagelD 9

or present evidence, to a Grand Jury. It is the right of a Grand Jury to the evidence of
any man and the right of all citizens to have a Grand Jury hear that testimony and see
that evidence in order that the Grand Jury may fulfill their paramount duty of
protection to the person and property of citizens and the prosecution of offenders which
was espoused in Blair v. United States, 250 US 273, 279-280 (1919),

“Long before the separation of the American Colonies from the mother
country, compulsion of witnesses to appear and testify had become
established in England. ... as early as 1612, in the Countess of Shrewsbury’s
case, Lord Bacon is reported to have declared that "all subjects, without
distinction of degrees, owe to the King tribute and service, not only of their
deed and hand, but of their knowledge and discovery.” 2 How. St. Tr. 769,

778.

This holding in Blair is a statutorily mandated duty to all US Attorneys in the third

 

sentence of 18 U.S.C. 3332 (a) which commands,
Any such attorney receiving information concerning such an alleged
offense from any other person shall, if requested by such other person,
inform the grand jury of such alleged offense, the identity of such other
person, and such attorney’s action or recommendation.;
however, that command may not be permitted to allow a US or District Attorney
or any judge to prevent a citizen’s access before a Grand Jury as such would be an
abridgment of Amend. I and violate the right announced in 28 U.S.C. 1861.
WHEREFORE, Petitioners desire, due to emergency nature, that this
Grand Jury proceed with all due haste and efficiency, to determine all the facts
and law of this case. In addition, Petitioners desire that this Grand Jury start and
take oversight and supervisory control of a criminal inquiry into this Presidential
Election process, returning indictments or presentments as seems proper to these

Grand Jurors upon a finding of Probable Cause, and that Petitioners be heard on

other criminal matters. Petitioners request notice of receipt of this Petition and
Case 2:21-cv-00627-JLB-NPM Document1 Filed 08/23/21 Page 10 of 10 PagelD 10

its filing into the Record of this Court of Inquiry, signed by the Forman (both

name and title) and that subpoenas issue for a date and time certain for a

 

 

 

hearing.
ts.
Respectfully submitted, this | day of Aru Aaah , 2021,
ls/ Susan M. Parent [s/ 00m MN: fot
(Petitioner Name) | (Petitioner Signature)
1515 Sunset bly.
Address

Mount Dus FL 32797

City, State, Zip

so eee Tee eee bob - te ee oe 2 a

10
